FILED
                            NOT FOR PUBLICATION                             MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRANCISCO RIOS,                                  No. 11-72303

              Petitioner,                        Agency No. A074-438-052

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                                                      **
                             Submitted May 15, 2012


Before: CANBY, GRABER and M. SMITH, Circuit Judges.

       Francisco Rios, a native and citizen of Guatemala, petitions pro se for review

of the Board of Immigration Appeals’(“BIA”) order denying his motion to

reconsider. To the extent we have jurisdiction, it is pursuant to 8 U.S.C. § 1252.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reconsider. See

Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), amended by 404 F.3d

1105 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA acted within its discretion in denying Rios’ motion to reconsider

because the motion failed to identify any error of fact or law in the BIA's prior

decision affirming the immigration judge's (“IJ”) order denying Rios’ application

for asylum, withholding of removal, and for relief under the Convention Against

Torture Act and under the Nicaragua and Central America Relief Act. See 8 C.F.R.

§ 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir. 2001)

(en banc).

      We lack jurisdiction to review the BIA's underlying March 24, 2011 order,

dismissing Rios’ appeal from the IJ's decision, because the petition for review is

not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.